Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 06, 2016

The Court of Appeals hereby passes the following order:

A16I0092. LOUIS LEVENSON d/b/a LEVENSON & ASSOCIATES v. ELLIS
     FUNK, P. C. et al.
A16D0214. LOUIS LEVENSON d/b/a LEVENSON & ASSOCIATES v.
     THOMAS CATHERALL et al.

      In an attempt to enforce an attorney fee lien, Louis Levenson d/b/a Levenson
& Associates sought to intervene in a divorce action. Levenson also filed a separate
civil action. In Case Number A16D0214, Levenson seeks discretionary review of the
trial court’s order denying his motion to re-open the divorce action in order for him
to enforce the lien.1 In Case Number A16I0092, Levenson seeks interlocutory review
of the trial court’s order dismissing his attorney fee lien claim.
      The applications in Case Number A16I0092 and Case Number A16D0214 are
hereby GRANTED. Levenson shall have ten days from the date of this order to file
his notices of appeal in the two superior court cases. The clerk of the superior court
is instructed to include a copy of this order in the records transmitted to this Court.
Upon docketing, the cases will be consolidated.




      1
        Levenson filed the discretionary application in the Supreme Court, which
transferred the matter to this Court.
Court of Appeals of the State of Georgia
                                     01/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.